SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

598
CA 14-01307
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, AND VALENTINO, JJ.


IN THE MATTER OF PROBATE OF THE LAST WILL
AND TESTAMENT OF ROBERT BODKIN, ALSO KNOWN AS
ROBERT C. BODKIN, DECEASED.
------------------------------------------------    MEMORANDUM AND ORDER
ROBIN P. GRAHAM, PRELIMINARY EXECUTOR OF THE
ESTATE OF ROBERT BODKIN, ALSO KNOWN AS ROBERT C.
BODKIN, DECEASED, PETITIONER-RESPONDENT;

DAWN GUETTI AND WILLIAM J. BODKIN,
OBJECTANTS-APPELLANTS;

NEW YORK STATE ATTORNEY GENERAL’S OFFICE,
RESPONDENT.
(APPEAL NO. 2.)


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (LESLIE MARK
GREENBAUM OF COUNSEL), FOR OBJECTANTS-APPELLANTS.

PHILLIPS LYTLE LLP, BUFFALO (ALAN J. BOZER OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered September 9, 2013. The order denied the
motion and supplemental motion of objectants to compel disclosure.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Bodkin ([appeal No. 3] ___ AD3d
___ [May 8, 2015]).




Entered:    May 8, 2015                            Frances E. Cafarell
                                                   Clerk of the Court